DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/29/21 .  Claims 1-8 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by u et al.( US Patent Application Publication 2004/0221043 A1, hereinafter “Su”)
 	As to claim 6, Su teaches a method of rendering digital ink data comprising: inputting the digital ink data including one or more pieces of stroke data (Su par [0070] teaches electronic ink strokes associates with a collaborative effort by participants and electronic ink data may be provided as a message payload that includes various features of the electronic ink); extracting metadata for the one or more pieces of stroke data embedded in the ink data, wherein the metadata corresponds to a semantic of the one or more pieces of stroke data; and rendering the one or more pieces of stroke data together based on the semantic of the one or more pieces of stroke data.(Su par [0071] teaches messages are sent to other participants) 	As to claim 7, Su teaches the method of claim 6, wherein the semantic of the one or more pieces of stroke data embedded in the ink data corresponds to a character formed by the one or more pieces of stroke data. (Su par [0070] teaches electronic ink strokes associates with a collaborative effort by participants and electronic ink data may be provided as a message payload that includes various features of the electronic ink)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su   and further in view of Yokoyama  .( US Patent Application Publication 2014/0300629 A1, hereinafter “Yokoyama”)
 	As to claim 1, Su teaches a method of outputting digital ink data comprising: detecting one or more pieces of stroke data; judging whether the one or more pieces of stroke data form a complete unit of semantics (Su par [0071] teaches strokes involves in writing letter B); in a case that the one or more pieces of the stroke data form the complete unit of semantics, aggregating the one or more pieces of stroke data into one message; and outputting the aggregated one or more pieces of stroke data together in the one message.(Su par [0073] teaches any number of stroke can be included in a single data message. Su par [0070] teaches the message payload may include data indicating various features of the electronic ink)
 	Su fails to expressly teach judging whether the one or more pieces of stroke data form a complete unit of semantics.
 	However, Yokoyama teaches judging whether the one or more pieces of stroke data form a complete unit of semantics. (Yokoyama par [0088] teaches characters recognition module recognizes stroke groups determined by the stroke division module to correspond to character objects as characters and converts handwritten characters represented by the stroke group into respective character code) 	Su and Yokoyama are analogous art directed toward handwritten stroke  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Su and Yokoyama according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to improving the convenience of the user by reducing the user’s workloads.(Yokoyama par [0155])  	As to claim 2, Su and Yokoyama teach the method of claim 1, further comprising: embedding a semantic of the unit of semantics into metadata and outputting the metadata together with the one or more pieces of stroke data.(Su par [0070] teaches the message payload may include data indicating various features of the electronic ink) 	 As to claim 3, Su and Yokoyama teach the method of claim 2, wherein the judging includes recognizing a character, and whether the one or more pieces of stroke data form the complete unit of semantics depends on the character recognized by the recognizing.(Su par [0073] teaches strokes involves in writing letter B could be sent to other participants in a single data message) 	As to claim 4, Su and Yokoyama teach the method of claim 3, wherein the semantic of the unit of semantics embedded into the metadata corresponds to the character recognized by the recognizing. (Su par [0070] teaches the message payload may include data indicating various features of the electronic ink) 	As to claim 5, Su and Yokoyama teach the method of claim 1, if the detected one or more pieces of stroke data do not form the complete unit of semantics, skipping the outputting and waiting for another piece of stroke data.( Yokoyama Fig.10 shows the flow chart of recognizing character object at step A4) 	 	As to claim 8, Su method of transmitting digital ink comprising: by a transmitting side computer, detecting one or more pieces of stroke data; judging whether the one or more pieces of stroke data form a complete unit of semantics; in a case that the one or more pieces of stroke data form the complete unit of semantics, aggregating the one or more pieces of stroke data into one message; embedding a semantic of the unit of semantics into metadata and outputting the metadata together with the one or more pieces of stroke data; (Su par [0071] teaches strokes involves in writing letter B. (Su par [0073] teaches any number of stroke can be included in a single data message. Su par [0070] teaches the message payload may include data indicating various features of the electronic ink) 	by a receiving side computer, inputting the digital ink data including the one or more pieces of stroke data; extracting the metadata for the one or more pieces of stroke data embedded in the ink data, wherein the metadata corresponds to the semantic of the one or more pieces of stroke data; and rendering the one or more pieces of stroke data together based on the semantic of the one or more pieces of stroke data.(Su par [0072] teaches strokes may appear on each participant ‘s whiteboard in any order and the final word still appear correctly)
  	Su fails to expressly teach judging whether the one or more pieces of stroke data form a complete unit of semantics.
 	However, However, Yokoyama teaches judging whether the one or more pieces of stroke data form a complete unit of semantics. (Yokoyama par [0088] teaches characters recognition module recognizes stroke groups determined by the stroke division module to correspond to character objects as characters and converts handwritten characters represented by the stroke group into respective character code) 	Su and Yokoyama are analogous art directed toward handwritten stroke  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Su and Yokoyama according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to improving the convenience of the user by reducing the user’s workloads.(Yokoyama par [0155])
Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175